 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe New York Post Corporation,a Wholly OwnedSubsidiary of News Group Publications, Inc.andNewspaper Guild of New York,Local 3 ofthe Newspaper Guild,AFL-CIO. Cases 2-CA-17905 and 2-CA-1790631March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 18 July 1983 Administrative Law JudgeHarold B. Lawrence issued the attached decision.The Respondent, the General Counsel, and theCharging Party filed exceptions and supportingbriefs,and the Charging Party filed a brief inanswer to the Respondent's exceptions.The National Labor Relations Boardhasdelegat-ed its authority in this 'proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2asmodified, and to adopt the recom-mended Order as modified.1In sec. II,B,6 of his decision,the judge erroneously found that theUnion's request for information about the personnel employed by UserServices Systems, Inc. (USSI)pursuantto USSI's contract with the Re-spondent was not limited to USSI personnel employed on the Respond-ent's premises,whereas the Union's request was so limited.This errordoes not affect our decision.In addition,in sec. II,B,3 of his decision, thejudge erroneously found that in responseto theUnion's request for infor-mation regarding writers and photographers holding independent, con-tractor,freelance,or stringer status with the Respondent between 1978and 1981,theRespondent provided informationfor only a2-monthperiod,whereas the record reflects that the Respondent provided infor-mation for 1980 and January 1981. We shallmodify thejudge's recom-mended Order accordingly.2We agree with the judge's conclusion that the Respondent violatedSec. 8(a)(5) and (1) of the Actby refusing to provide the Union with sta-tistical and other information relating to the equal employment opportu-nities of unit employees and promotions from the bargaining unit. Wefurther agree with the judge that similar statistical information relating tononunit and managerial personnel is relevant for purposes of assessing theRespondent's record of promoting unit personnel to managerial positions.Withrespect to this nonunit information,however,we find that theUnion has not established the relevanceof thewage and benefit informa-tion requested.Additionally,while we agree with the judge that copiesof thereportsfiled bythe Respondent'withthe Equal Employment Op-portunity Commission are presumptivelyrelevant, wefind that he erredin excluding them on the grounds that they "would appear" to be dupli-cative ofother information the Respondent is obligatedto furnish. Thus,we find that to the extent they are not repetitive of other information theRespondent is obligated to furnish,these reports must be provided to theUnion.In addition, while we agree with the judge's conclusion that the Re-spondent violated Sec.8(aX5) and(1) of the Act byfailing to provide theUnion with information regarding the kind and extent of advertisingwork performed by subcontractors after November 1979, we note that atthe hearing counsel for the General Counsel withdrew those portions ofthe complaint alleging that the Respondent unlawfully failed to providethe amounts billed to it and the information regarding employees in theRespondent'sCreative Services Department,who, but forthe subcon-tracting,would have performed the advertisingwork. Accordingly, weshallmodify the judge's recommended Order to exclude this informationand to requireonly thatthe Respondent provide a list of all promotionjobs assigned to subcontractors since November 1979 and the hours spentThe judge concluded that the Respondent violat-ed Section 8(a)(5) and(1) of the Act by failing andrefusing to provide the Union with information rel-evant and necessary to the Union's representationof bargaining unit employees. In addition, thejudge concluded that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by delaying in fur-nishing information requested by the Union regard-ing the Respondent's minority personnel and itscontract with USSI. In reaching the latter conclu-sion, the judge relied on amendments made to thecomplaints at the hearing alleging that the Re-spondent delayed in providing the Union designat-ed portions of the information requested by it. Forthe followingreasons,weconclude that the judgeimproperly permitted these amendments to thecomplaints, and we reject his conclusion that theRespondent violated the Act by delaying in fur-nishing information to the Union.The complaints in the instant cases issued on 24and 30 April 1981 and alleged that the Respondentviolated Section 8(a)(5) and (1) of the Act by fail-ing and refusing between December 1980 and Feb-ruary 1981 to provide certain enumerated items ofinformation requestedby the Union,includingcopies of the Respondent's annual reports to theEqualEmploymentOpportunityCommission(EEOC) and information related to the Respond-ent's relationship with USSI. In May 1981 the Re-spondent answered the complaints, denying that ithad violated the Act. On 5 June 1981 the RegionalDirector issued an order consolidating the cases forhearing and setting a hearing date of 26 April 1982.The Regional Director subsequently issued orderspostponing the hearing until 14 September 1982.The hearing was held on 14, 15, 16, 17, and 24September 1982. On the final day of hearing, coun-sel for the General Counsel moved to amend thecomplaint to include an allegation that the Re-spondent unlawfully delayed furnishing informationon eachjob. In this regard,the Respondent need not identify the individ-ual subcontractors, as the Union has not established the relevance of thisinformation.Although we agree with the judge that the Respondent is obligated toprovide information regarding personnel employed by USSI at the Re-spondent's premises,we shall limit the Union's request to exclude thenames and addresses of these individuals, work schedules,and employeemanuals. Further, we shall order the Respondentto providethis informa-tion only to the extent it has access thereto.Finally,with regard to the Union's request for information relating tothe Respondent's use of independent contractors,freelancers,and string-ers, the judge,relyingonPressDemocrat PublishingCo.,258 NLRB 1355(1981), determined that the Union was not entitled to information con-cerning the amounts paid to these individual nonunit writers. In agreeingwith the judge, we note that, unlikePress Democrat,the Union here argu-ably does claim to represent the independent contractors,freelancers, andstringers, and this claim provided the impetus for the information request-ed.We find, however, that the Union has not demonstrated the relevanceof the individual financial information requested.We therefore shalladopt thejudge's recommended Order in this regard283 NLRB No. 60 NEW YORK POST CORP.431to the Union regarding the Respondent's EEOC re-ports and its relationship to USSI. The judge per-mitted the amendments over the Respondent's ob-jections.On the basis of the amended complaints,the judge found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by its delay untilJune 1982 in furnishing the Union with a listing oftheRespondent'sminority ' employees; their jobclassifications, and their employment histories andby its delay until September 1982 in furnishing theUnion with a copy of the Respondent's contractwith USSI.Under Section 102.17 of the Board's Rules andRegulations, an amendment to' a complaint may begranted "upon such terms as may be deemed just."As indicated above, counsel for the General Coun-sel first moved to amend the complaints on 24 Sep-tember 1982, the last day of-hearing. There is noexplanation why counsel for the General Counselwaited until the last minute to add this allegation tothe complaints. Further, the amendments were pro-posed bycounselfor the General Counsel at theconclusion of his case-in-chief and were not formal-ly offered and ruled by the judge until immediatelybefore the close of the hearing. Although therecord reveals some discussion from which the Re-spondent may have earlier surmised that amend-ments to the complaints might, be proposed, we donot share the judge's confidence in finding that theRespondent was not prejudiced by the 11th-houramendments.3 Under the circumstances, we findthat the judge erroneously allowed counsel for theGeneral Counsel to amend the complaints to allegethat the Respondent had unlawfully delayed in fur-nishing information to the Union. Accordingly, wedismiss these allegations of the complaints.In addition, the judge found that the Respondentviolated Section 8(a)(5) and (1) of the Act by refus-ing to supply the Union with information requestedaThus this situation differs from that presented inClark EquipmentCo., 278 NLRB 498 (1986), in which we found that the complaint proper-ly included allegations not specifically set forth in the charge.InClarkEquipment,the employer,through the complaint,had notice of the alle-gations brought against it and could therefore meaningfully prepare itsdefense. Here, however,the allegations of delay, unlike the allegations ofrefusal to provide information, were not specifically known to the Re-spondent until the final day of the hearing. Thus,-because the Respondentdid furnish some of the requested information prior to the hearing, andthe complaint did not serve as notice to the Respondent of the additionalallegations of delay, the Respondent may have been misled about thenature of the evidence required for itsdefense. Because the Respondentobjected to the amendment,and had not ', previously litigated the factualbasis for such a violation,this is not a case in which the General Counselwas merely seeking to , amend the pleadings to conform to the proof.Hence'nothing in this decision affects the precedential value of thosecases, inwhich the Board and courts have found that violations not al-leged in either the complaint or a formal amendment of the complaintcould properly be found because they had been fully and fairly litigatedby the parties. See, e g.,Alexander's Restaurant v.NLRB,586 F.2d 1300,1304 (9th Cir. 1978);Multi--llfedtcalConvalescent& Nursing Center,225NLRB 429 and fn. 5 (1976). 1by it regarding the use of sick leave by the Re-spondent's employees and thenamesand absenteerecords of individuals placed on the Respondent'sabsenteecontrolprogram. in recommending aremedy for this conduct, the judge made no provi-sionfor the protection of employee privacy, not-withstanding the Respondent's contention that therequested information is confidential and the obvi-ously sensitive nature of these individually identi-fied records.Johns-Manville Sales Corp.,252 NLRB368 (1980);MinnesotaMining & Mfg.Co.,261NLRB 27 (1982), enfd. sub nom.OilWorkers Local6-418 v.NLRB,711F.2d 348, 363 (D.C. Cir.1983).Accordingly,we shall modify the judge'srecommended Order to delete from the individualabsenteerecords,which must be supplied to theUnion, information revealing the identity of theemployees concerned.ORDER -The National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, The New York PostCorporation, a Wholly Owned Subsidiary of NewsGroup Publications, Inc., New York, New York,its officers,agents, successors, and assigns; shall1.Cease and desist from-(a)Refusing to bargain collectively with News-paper Guild of New York, Local 3 of the Newspa-perGuild,AFL-CIO by refusing on request tosupply relevant information needed by the Guild toperform its duties as collective-bargaining repre-sentative of the employees in the unit consisting ofall employees in the Editorial, Business, Advertis-ing, Circulation, Publication, Mechanical and Main-tenance Departments, excluding exempt employeesand employees already covered by a union contractother than that between the Respondent and News-paper Guild of New York, Local 3 of The News-paper Guild, AFL-CIO.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Furnish, on request and to the extent not al-ready furnished, to Newspaper Guild of , NewYork, ' Local 3 of The Newspaper Guild, AFL-CIO the following information, updated, if neces-sary, to the current period:(1) Information requested by the Guild in amemorandum dated 23 February 1981 consisting ofa list of minority personnel by name, job classifica-tion, and history of promotional record relating to 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDboth unit and nonunit employees, excluding wageand benefit information for nonunit employees.(2)Reports submitted by the Respondent to theEqual Employment Opportunity Commission since1978 to the extent such information is not repetitiveof other information the Respondent is required toprovide.(3) Information requested by the Guild on 23February 1981 consisting of the total number ofstaffers and the number taking sick leave and thenumber of days of sick leave taken in the years1977, 1979, and 1980 and, with respect to thoseyears, a breakdown showing the number of occur-rences of illness, the average length of absences,the number of persons affected by and the numberof days docked under the terms of article XI, sec-tion 1, paragraph 2, of the collective-bargainingagreement, and the names of the individuals placedon the absentee control program and their individ-ual absentee records.With respect to such individ-ual absentee records, the Respondent shall providesuch records only after deleting therefrom informa-tion identifying the employee concerned. The Re-spondent, in connection with this request, shallpermit photocopying of pertinent records and themaking of statistical abstracts therefrom.(4) Information requested by the Guild consistingof the names and contractual status of writers andphotographersholding independent contractor,freelance, or stringer status with the Respondent in1978 and 1979, excluding individual financial infor-mation.(5) A list of all promotion jobs assigned to adver-tising agencies since November 1979 and the hoursspent on each job, except that the Respondent neednot identify the advertisingagencies.(6) Information requested by the Guild on 28November 1980 consisting of the terms and condi-tions of the contract under which work was beingperformed for the Respondent by Stat-Tab and thevolume of work performed by Stat-Tab pursuant toits contract with "the Respondent.(7) Information requested by the Guild on 28November 1980 consisting of the terms and condi-tions of the Respondent's contract with User Serv-ice Systems, Inc. (USSI) and to the extent it hasaccess thereto the following data concerning allUSSI personnel; past or present, who worked onthe Respondent's premises: their classifications orjob titles and job descriptions, a description ofduties performed by them, their current and pastpay rates, and their fringe benefits, excludingnames and addresses,work schedules, and employ-ee manuals.(b) Post at its office and place of business wherenotices to employees represented by NewspaperGuild of New York, Local 3 of The NewspaperGuild,AFL-CIO in the bargaining unit herein-above described 'are customarily posted by the Re-spondent copies of the attached notice marked"Appendix."4 Copies of the notice, on forms pro-vided by the Regional Director for Region 2, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including, as de-scribed above, all places where notices to employ-ees employed in the appropriate bargaining unit arecustomarily posted. Reasonable steps shall be takenby the Respondent to ensure that the notices arenot altered, defaced, or covered by any other mate-rial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withNewspaper Guild of New York, Local 3 of TheNewspaperGuild,AFL-CIO by refusing tosupply, on request, relevant information needed bytheGuild to represent the employees coveredunder its contract with' us.WE WILL NOT in any like. or related, mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish the Guild with thefollowing information:1.Information requested by the Guild in amemorandum dated 23 February 1981 consisting ofa list of minority personnel by name, job classifica-tion, and history of promotional record relating toboth unit and nonunit employees, excluding wageand benefit information for nonunit employees.2.Reports submitted to the Equal EmploymentOpportunity Commission since 1978, if such infor- NEW YORK POST CORP.oration is not repetitive of other information wemust provide.3.Information requested by the Guild on 23February 1981 consisting of the total number ofstaffers and the number taking sick leave and thenumber of days of sick leave taken, in the years1977, 1979, and 1980 and, with respect to thoseyears, a breakdown showing the number of occur-rences of illness, the average length of absences,the number of persons affected by and the numberof days docked under the terms of article XI, sec-tion 1, paragraph 2, of the collective-bargainingagreennent, and the names of the individuals placedon the absentee control program and their individ-ual absentee records. In connection with this re-quest,we will permit the photocopying of perti-nent records and the making of statistical abstractstherefrom.4. Information requested, by the Guild consistingof the names and contractual status of anyone hold-ing independent contractor, freelance, or stringerstatuswith us in 1978 and 1979, excluding individ-ual financial information.5.A. list of all promotion jobs assigned to anyadvertising agencies since November 1979 and thehours spent on each job as reflected by billingstatements.6. Information requested by the Guild on 28 No-vember 1980 consisting of the terms and,conditionsof the contract under which work was being per-formed for us by Stat-Tab and the volume of workperformed by Stat-Tab pursuant to its contractwith us.7. Information requested by the Guild on 28 No-vember 1980 consisting of the terms and conditionsof our contract with User Services Systems, Inc.,and the following data -concerning all personnel ofUser Services Systems, Inc., past or present, whoworked on our premises: their classifications or jobtitlesand job descriptions, a description of theduties performed by them, their current and pastpay rates, and their fringe benefits, but excludingnames and addresses, work schedules, and employ-ee manuals.THE NEW YORK POST CORPORATION,A WHOLLY OWNED SUBSIDIARY OFNEWS GROUP PUBLICATIONS, INC.Wendell ShepherdandWaldemar Comas, Esqs.,for theGeneral Counsel.Howard Squadron, Jonathan Sulds, and Ray Beckerman,Esgs. (Squadron, Ellenoff, Plesent & Lehrer),of NewYork, New York, for the Respondent.JoelBlock;Esq.,ofNew York, New York, for theCharging Party.DECISION433STATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.These consolidated proceedings were tried before me onSeptember 14 to 17 and 24, 1982, at New York, NewYork. The charges were filed on March 10, 1981, by theNewspaper Guild of New York, Local 3, The Newspa-per Guild, AFL-CIO, or "The Guild." The complaintsand notices of hearing in Cases 2-CA-17906 and 2-CA-17905 were issued on April 24 and 30, 1981, respectively.The proceedings were consolidated by order dated June5, 1981.The complaint alleges that Respondent, publisher ofthe New York Post, violated Section 8(a)(5) and (1) ofthe National Labor Relations Art by failing and refusingto furnish certain information requested by the Guildand,in certain instances, by procrastination in furnishinginformation.The Respondent contended that no viola-tion of the Act had occurred because in the case ofevery request either the information was in fact furnishedor was already in the Guild's possession, or was not le-gally required to be furnished."The parties were afforded full opportunity to be heard;to call, examine and cross-examine witnesses; and to in-troduce relevant evidence. Posthearing briefs have beenfiled on behalf of the General Counsel, the Respondent,and the Charging Party.On the entire record and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACT1. JURISDICTIONThere is no issue concerning jurisdiction. The Re-spondent, The New York Post Corporation, a whollyowned subsidiary of New Group Publications, Inc.,admits that it is now and at all material times has been an1The Respondent was permitted, on motion, to incorporate in itsanswer certain allegations which it denominated as affirmative defenses,so asto conform the answer to such evidence as may have been intro-duced during the hearing with respect to the following matters: lack ofjoint employer status between Respondent and certain companies towhom work had been subcontracted(so as to excuse Respondent's failureto produce information from the files of those companies); confidentialityof information respecting freelancers and employees of certain companiesto whom work had been subcontracted; lack of good faith on the part ofthe Guild in making requests for information; lack of relevancy of infor-mation sought; the burdensome nature of the requested-for information,misuse of information by the Guild; lack of delay on the part of the Re-spondent in furnishing information.To the extent that material evidencewas submitted by the Respondent which tended to establish any of thesecontentions,such evidence is discussed in connection with the informa-tional request to which it is pertinent.Except in certain instances notedbelow,no substantialevidence was introduced, by Respondent whichwould have tended to establish any of these defenses. The contention thatrequestswere burdensome is disposedof by thesuggestionmade inSafeway Stores,252 NLRB 1323, 1324 (1980), enfd. 691 F.2d 953 (10thCir: 1982):In short, Respondent's obligation is to provide the information it hasavailable, to compile it, or to give'the Union access to the recordsfrom which it can reasonably compile the information. And, if theproduction of the information ordered involved substantial costs, theparties may bargain over the allocation of these costs. 434DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Guild isnow and at all material times has been a labor organiza-tionwithin the meaning of Section2(5) of the Act. Itwas stipulated that News Group,Publications, Inc.,which owns the New York Post Corporation,is a subsid-iary of a,corporation known as News America, whichowns publications and other corporations in Texas andNew York and which is itself a subsidiary of News Lim-ited of Australia,which is a subsidiary of News Corpora-tion.II.THE ALLEGED VIOLATIONS OF SECTION 8 (A) (5)AND (1)A. BackgroundThe Respondent has had,-a collective-bargaining rela-tionship with the Guild since 1935.The last two collec-tive-bargaining agreements-were for the periods fromMarch 31, 1978, through March 30, 1981, and March 31,1981,through March 30,1984.The bargaining unit is:All employees in the Editorial,Business,Advertising,Circulation,Publication,Mechanical and Main-tenanceDepartment,excluding exempt employeesand employees covered by another job contract.During the period from November 28, 1980, to Febru-ary 23,1981,Joy Cook,the Guild's'unit chairperson, ad-dressed a: series of requests for information'to LeonardArnold,personnel director and industrial relations man-ager of the Respondent.These are claimed by the Guildto relate to several broad categories of union activity orinterest.Thus requests for information relating to the Re-spondent's absentee control program and for copies ofcomplaints filed with the Equal Employment Opportuni-ty Commission are claimed to have been made in orderto enable the Union to monitor the performance of theexisting'contracts.The alleged need'to ascertain whetherunion jurisdiction was being violated is claimed to under-line a request for data respecting independent contrac-tors,freelancers,and stringers.The claimed need to as-certain whether the jobs of the unit were being erodedand jurisdiction of the Union thereby impaired forms thebasis of requests for information regarding three compa-nies doing work for Respondent formerly performed byunit personnel and the nature'of the workbeing per-formed.-B.Monitoring Functions1.Request for data relatingto equality ofemployment opportunitiesArticleXX,section 1 of the collective-bargainingagreement prohibits"discriminations in hiring or promo-tion for reasons of race, creed,color, sex, national origin,political belief, or membership or activity in the Guild."It obligates the Respondent to continue to abide by theprinciples of nondiscrimination embodied in Federal andstate statutes and to observe"the spirit as well as theletter', of this provision. . .so that relationships betweenthe parties may develop constructively."On February 23, 1981,the Guild requested informationrespecting variousGuild-covered employees who aremembers of minority groups and copies of some reportsfiledby the Respondent with the Equal EmploymentOpportunity Commission since 1978, as follows:Name,Date of Hire,Date of Birth,Sex,Race,Marital Status,SalaryGroup,Job Classification,Rate of Pay, MeritPay andExperience Level forall staffers in,Guild jurisdiction,by alphabetical list-ing.A separate breakdown by wage group showingthe number in each group,age, sex and race or na-tional origin.A breakdownof all persons on posted rates inGroups 1-5B who were hired after June 9, 1978,their names,date of hire,job classification, salaryrate,experience level,sex, race and age.The average salary for Post employees.The number of Post employees in Guild jurisdic-tion as of February 1, 1981 with a breakdown byfull time, part time, temporary, voucher; by age, sexand race.Copies of the Post's EEOC reports filed since1978.The Respondent provided a listing of minorities inGuild jurisdiction by name and job classification and ahistory of their promotion records. However, the infor-mation was not transmitted to the Guild until June 22,1982,and was limited to June 1982. None of the otherinformation requested has been furnished. No data hasbeen furnished for the previous years.No informationwas provided respecting managerial positions.'The Union contends that the statistical breakdown andthe prior years'information would have enabled it to as-certain whether-a pattern of discrimination existed and, ifso,whether conditions in this regard were improving ordeteriorating.Cook's February 23 memorandum advised the Re-spondent that the information was requested in order tofacilitate preparations for contract bargaining and arbi-tration.'Cook testified that she was interested in obtain-ing the statistical breakdown of the Post'swork force be-cause she had been approached by Guild members whowished to invoke the grievance machinery for allegedviolations;that their complaints corroborated her person-al observations;that she had, perceived a decline in mi-nority representation in top pay groups in the reportercategory and in the top level responsibilities;that com-plaints received by her included complaints from blackreporters and from the Chairman of the Human RightsCommittee at the Post;and that complaints also were re-ceived relative to, the absence'of minorities and womenin managerial capacities and to their under-representationin promotions from Guild ranks to managerial positions.None of these persons filed individual complaints re-specting their own failure to achieve promotion to man-agement positions;their complaints related to their gen-eral perception of the situation at the Post.The Respondent has taken the position' that its failureto comply with the Guild's request-is excused becausethe information which it refused to furnish is available to NEW YORK POST CORP.the Guild from several other sources, including a rosterof employees previously supplied to it as of February 1,1981,weekly personnel transaction sheets which havebeen sent to the Guild routinely since 1971, weeklyvoucher reports (relating to persons hired on a tempo-rary basis) that the Post has furnished since 1979, andweekly reports respecting personnel changes at the Postprovided pursuant to the collectivebargaining agree-ment.Arnold sent Cook a memorandumexplaining' insome detail the means by which the data sought by theGuild could be extracted from all this material. Thiswould disclose whichpersonnelhad been terminated,who were full and who were part-time employees, andwhether individuals have receivedincreasesdue - tochanges in experiencelevels.However, he, insisted thatthe EEOC reports themselves could not be made avail-able to the Guild because they contain information withrespect to all employees,includingthosewho are notwithin the Guild's jurisdiction. It"is well settled that thatfact is an insufficient basis for refusing to furnish the in-formation requested. The yardstick is not whether thepersons respecting whom information is sought are in theunit,but whether the information sought is relevant tothe duties of the bargaining representative. This is espe-cially so when thereis suspicionthat the bargaining unitis being eroded.2After an exchange of memoranda on the subject inJune 1981, the Guild filed a grievance alleging the exist-ence of an overall pattern of discrimination in the hiringand promotion of women and employees belonging tominority groups.As formulated in the numerous cases which have con-sidered the problem of the extentand mannerinwhichdisclosure ought to be required, the general principlesare easily stated: A labor organization representing em-ployees ina bargainingunit is entitled to such informa-tion from the employer as may be relevant and reason-ably necessary to the proper performance of its duties,whether these involve negotiating a collective bargainingagreementor administeringit in an intelligent fashion. Itis sufficient if the desired information is probably or po-tentially relevant and useful, as judged by a liberal dis-covery-type standard. The fact that the requested infor-mation may relate to employers and employees outsidethe representedbargainingunit does not, by itself,negateits relevance.Wage and related information pertaining toemployees in the bargaining unit is presumptively rele-vant;with respect to other requested data, relevancemust be demonstrated more precisely by reference to thecircumstances of the case. In short,a union isentitled todiscovery-type disclosure,with relevance being pre-sumed as to unit personnel and required to be demon-2Temple-Easte.3;- Inc.,228 NLRB 203 (1977),enf. denied579 F.2d 932(5th Cir. 1978) (on due-process grounds unrelatedto thepoint for whichthe case is cited),General Electric Co.,199 NLRB 286 (1972) (union hadreason tosuspectbargaining unit wasbeing eroded);Curtis-Wright Corp,145NLRB 152 (1963), enfd. 347 F.2d 61 (3d Cir. 1965);HollywoodBrands,142 NLRB 304 (1963),enfd324 F.2d 956 (5th Cir. 1963), cert.denied 377 U.S 923 (1964) (information,sought respecting nonunit em-ployees at another plant);AGC of California,242 NLRB 891 (1979), enfd.as modified 633 F,2d 766 (9th Or. 1980) (fullmembershiproster held notrelevant and order modified to limit disclosure of rosterto portions list-ing relevant membershipclassifications).435strated before disclosure will be directed in other cases.3The question to be addressed, in every case in whichnonunit personnel are involved,is essentiallywhether asufficient showing of relevance has been made. In practi-cal terms,thismeansthat the probable need for the in-formation, in the particularcircumstances,will justify thedemand.4In the presentcasethe unit chairperson has receivedcomplaints from a number of individuals based on theirgeneral perception of what they regarded as violations ofarticleXX, section 1 of the collective-bargaining agree-ment and has testified that she is personally aware of cir-cumstanceswhich she believes may constitute such vio-lation. The existence of a violation can only be verified iftheUnion has the requested information concerningwhat minorities are hired, what women are hired, whatpay groups they are in, what types of work theyare per-forming, and how many of them are being promoted tohigher positions.The informationrespecting unit em-ployees in these categories is presumptively relevant, andwould be deemedso even inthe absence of a nondis-crimination clausein the contract.5 In any event, con-trary to Respondent's contention, I find that an excellentshowing has been made that the requested data concern-ing nonunitemployees is needed, for without it the exist-ence or nonexistence of a pervasive pattern ofdiscrimi-nation is not likely to be verifiable. Having actually re-ceived complaints from a number of sources respectingan overall pattern of discrimination affecting both unitand nonunit employees, and believing that she has ob-served it herself, the unit chairperson must have this in-formation, respecting both unitand nonunitemployees,in order to determine whether abasis existsfor filing ofgrievances, for the purpose of preparing contract lan-guage and for the conduct of future negotiations withthe object of terminating such discrimination as may befound to exist, for the purpose of proceeding with thecorrection of violations of the existingagreement, andfor the prosecution of any grievances filed. The list fur-nished by the Respondent setting forth the names of theminority employees at the Post is, by itself,' a singularlyunhelpful document as it provides no basis for compari-son with prior years. The list is not even dated and wasassumed by the unit chairperson to be a currentllist as ofthe time when it was received.However, insofar' as the actual EEOC reports alreadyfiled are concerned, no apparent need for their disclosurehas been demonstrated.' The statistical data directed to be3NLRB v. Acme Industrial Co.,385 U.S. 432 (1967); NLRB V.TruittMfg.Co, 351 US 149 (1956),Curtiss-Wright Corp.,supra,fn. 2;Westing-house Electric Corp.,239 NLRB 106 (1978), modified and enfd 648 F.2d18 (D.C. Or 1980).4 See, for example,Safeway Stores,252 NLRB 1323 (1980), enfd. 691F.2d 953 (10th Or 1982);GeneralMotors Corp.,243 NLRB 186 (1979),modified and enfd. 648 F.2d 1$ (D.C. Cir. 1980), andBendix Corp.,242NLRB 1005 (1979).sWestinghouse Electric Corp.,239 NLRB 106 (1978), modified andenfd. sub nom.ElectricalWorkers IBEW v. NLRB,648 F.2d 18 (D.C Cir.1980). (Upheld order for furnishing of compilations of data but modifiedso as not to require furmslung of copies of all discrimination complaintsbut merely information regarding the alleged bases of complaints filed, inorder to assure confidentiality, InSafeway,fn. 1, supra, production wasdirected of copies of complaints or charges with names deleted.) 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmade- available would appear to meet the- needs of theGuild.No necessity for the production of the reportsthemselves has been established.6I am not dissuaded from the conclusion reached hereinby the Respondent's arguments. The fact is that on cross-examination the Guild's unit chairperson conceded thatshe had not received a formal complaint respecting,thesematters in her official capacity as a Guild official. Shehad testified convincingly to receipt of numerous infor-mal complaints regarding discrimination in promotion tomanagerial positions, from the unit and the Guild's dutyto - investigate - those circumstances is clearly within itspolicing function under the contract. Ina memorandumto Cook dated ; February 27, 1981, Arnold asserted thatsome -of the information requested may be extracted frominformation already provided to the Guild. There is noevidence in the record that the information sought to beelicited can in fact be extracted from the data previouslyfurnished and there ;is no evidence to indicate how muchdifficulty such extraction will entail. Nevertheless it maybe observed that if the requirement to furnish informa-tion exists at all, then it must be furnished in comprehen-sible--and usable form and in such fashion- as commits theEmployer to a representation that such are indeed thefacts of the case. A response to a request for informationwhich consists -of a lengthy explanation of the manner inwhich such information can be extracted from, otherrecords does not constitute compliance. The Guild is notrequired to undertake a burdensome investigation to ex-tract and distill informationfrom a massof records whenthe same data is readily at hand to the Employer.7 TheRespondent's argument that the Guild may legally obtainaccess to the filed EEOC reports is beside the point andplaces on the Guild the very burden the law says theGuild is not, required to assume. The issue is not whetherinformation is available to the Guild from any particularsource but whether the Post is obligated to furnish it.The answer is resoundingly in the affirmative to theextent that the data is in the Post's possession and willnot, by its disclosure, trample on anyone's right of priva-cy., The instant request did not involve data capable ofeasy distillation from the reports already furnished by thePost in other connections. As for the reports themselves,Cook testified that recourse to the Equal EmploymentOpportunity Commission for copies would have entaileddelay; the Respondent offered no, evidence to the con-trary.Accordingly, I find that the Respondent has violatedSection 8(a)(l) and (5) of the Act by its failure to furnish6 In theBendix Corp.,242 NLRB 1005 (1979), production of chargesand complaints involving unit employees was directed because it was ex-pressly found that the union had established the relevance of the chargesand complaints.A similar result was reached inGeneralMotors Corp.,243NLRB 186 (1979), enfd. 648.17.2d 18 (D.C. Cir 1980)7Kroger Co.,226 NLRB 512 (1976) (note commentby Board thatwhen relevant request for information is received,employer's obligationis to provide it or set forth adequate reasons why it is unable to do so),Borden,Inc., 235 NLRB,982, 983 (1978), enfd. in relevant part 600 F.2d313 (1st Cw, 1979),Bel Air Bowl,247 NLRB 6, 11 (1980), enfd. mem. 631F.2d 736 (7th Cir. 1980).6New York Times Co.,265 NLRB 353 (1982) (the fact that employeesmay have-the information and be willing to divulge it does not relievethe employer of its responsibilities under the Act).a list of minorities in its jurisdiction by name, job, classifi-cation,and history of promotional record until June1982,approximately,1year and.4 months after it hadbeen requested;by failing-to furnish the other informa-tion requested in the memorandum of February 23, 1981,from Jay Cook to Leonard Arnold;by failure to furnishthe information for both unit and-,nonunit employees;with the exception therefrom of^the request for copies ofthe Post EEOC-reports filed since 1978.I find that theRespondent-did not violatetheAct byrefusing to fur-nish copies of the EEOC reports filed since 1978. An al-legation added to the complaint at the hearing allegingviolation of the Act by reason of the Respondent's delayin furnishing the reports accordingly also falls.2. Information respecting sick leave and theabsentee control program,On February 23, 1981,the -Guild requested informationtaking sick leave, and the number of days of sick leavetaken in the years 1977,1979,and 1980;9 and, with re-spect to those years,a breakdown showing the numberof occurrences of illness,the average length of absences,the number of persons affected by and the number ofdays docked under the terms of paragraph 2, section 1,articleXI of the collective-bargaining agreement. Thenames of the individuals placed on the absentee controlprogram and their individual absentee records. The Re-spondent furnished the figures for the number of personsand the number of days docked because of six or moreoccasions of illness during the period from March 29,1979,toMarch 19, 1980,and from March 20, 1980,- toFebruary 27, -1981,together with the names of 10 indi-vidualswho had been placed on the absentee controlprogram for the year commencing September 1, 1980,and ending , August 31,10The pertinent provision of the collective-bargainingagreement,article XI, section 1,paragraph 2, ,which wasfirst negotiated at the New York DailyNews and- thenadopted in the New York Post contractof 1978,entailsan amendment of the sick leave schedule.Employeeswho are absent because of illness or accident 'are not re-quired to make up time lost- but receive their regularsalary in accordance_with the schedule.Themodificatio nis as follows:--Notwithstanding the foregoing schedule, an em-ployee ' who in any period of 12 months, beginningwith the first day of any absence due to illness oraccident, is absent on more'than five occasions, andwho has not exhausted his paid sick leave entitle-ment,shall not be paid for the first two days of thesixth and any subsequent period of an absenceduring such twelve months period unless hospital-ized during such additional absence. This provisionshall be effective March 20, 1979.9No request was made for this information for the year 1978 becauseof the existence of an anomalous situation during that year.10An additional request by the Guild for information_respecting thereasons for the absences was withdrawn. NEW YORK POST CORP.In the event of excessive absences during any year anemployee is placed on the absentee control program.This means that he must present a medical certificate foreach illness or day of absence or alternatively charge theday to vacation entitlement or to optional holiday. If nei-ther option is elected he is not paid for the day. Thereview period under the absentee control program runsfrom September 1 to August 31- of each year. An em-ployee's name is removed from the list if he reduces thenumber of absences during - the following year to nomore than six occasions of illness. It is to be noted thatspecific provision is made for the case of recurring ill-ness:if an employee's physician attests that an illness isof a recurring nature, the employee need not furnish acertificate for each day of absence but is obligated tocontinue course of treatment and furnish a certificate at-testing to each visit to his physician.The Guild claims it sought the information requestedfor the purpose of negotiating the elimination or modifi-cation of the sick leave provisions that had been insertedin the 1978 contracts. The Guild attempted to delete theprovision during the collective-bargaining negotiationswith the Respondent in 1981. However, bargaining wasconcluded without obtaining management agreement tosuch deletion because management took the, position thatthe overall program, consisting of the sick leave entitle-ment, the absentee control program, and the 1978 provi-sions for docking employees after excessive absences,was effective in curbing chronic abuse, especially onFriday afternoons and Monday mornings. The Guild rep-resentative specifically advised- the representatives ofmanagement that the sick leave information requests con-tinue to be pending notwithstanding the conclusion ofthe 1981 negotiations and that the Guild expected topress theissue againin 1984.The Guild asserts that it needs the information inorder to establish that the provision does not protect theEmployer from chronic abuse of sick leave and yet actu-ally penalizes employees who work when they, are ill inorder to complete specific assignments because if theysuffer lapses they are docked under these provisions,with the result that they are better off if they do notcome into work and have one continuous period of ill-ness even if important work remains unfinished. TheGuild contends that the figures for the years requestedwould provide a comparison which would show the trueimpact of the provisions; that the individual absenteerecordswould show that the employees were beingplaced in a position analogous to double jeopardy, beingrequired to present medical certificate in order to, obtainsick leave and then being docked thereafter even if theypossess a certificate, and that employees who are notabusing the program are penalized unfairly because thedata respecting chronic abusers is not excluded fromconsideration by the Postin assessingthe impact of thedocking provisions.Whether the Guild is right or wrongin, its contentions, the advancement of these points isclearlywithin the scope of its duties and obligations asthe collective-bargaining representative of the ' unit em-ployees. As its contentions are not frivolous, the Guild isentitled to the information which would tend to support(or undermine) its position. The statistical information re-437quested isprecisely what the Guild needed for the pur-pose of eliminatingdiscrepancies between Guild and Postfigures for'the'size of the unit and the number of staffersand for an analysis of the individual absentee recordsthat it was hoped would support the Guild's contentionthat major abuses of sick leave by a few persons shouldnot be countedin assessingthe impact of the sick leaveprovisions on the remainder of the unit. To the extentthat information related to members of the unit, it waspresumptively relevant and to the extent that it related toother employees the relevance was clearly shown.The information requests, as communicated to Arnold,were phrased only in terms of unit, members, but the re-sponse was-not based on any such limitation. The Posttook the position that the requested information was con-fidential -and notified the Guild that its representativescould examine the records but would not be permitted tophotocopy them or gather statistical , informatiion fromthem.The Respondent was only willing to provide informa-tion as to the number of persons affected by the dockingprovision, the number who were docked, the totalnumber of days they were docked during the periodfrom March 1979 to March 1980 and from then untilMarch 1981,and a listof individuals who were on theabsentee control program. The Respondent asserted thatthis information was provided but Cook denied havingever received the list of employees on the absentee con-trol program-Ifind it difficult to believe that the Respondent wasacting in good faith in this regard, and I believe the Re-spondent simply determined not to make the requesteddisclosure.The Respondent imposed restrictions 'solelyon the basis of the purported confidentiality of the infor-mation contained in the sick leave records, yet inconsist-ently authorized the Guild to send representatives to ex-amine the records.Itpersisted in this contradictorystance even after Cook notified Arnold that she wasseeking only aggregate totals and would be content toaccept copies of the records with the confidential infor-mation blocked, out. Thereupon the claim of confidential-itywas extended to the aggregate totals and the break-down by occurrences, matters whose disclosure couldnot possibly have violated anyone's right to confidentialtreatment of their records. By refusing permission tophotocopy records, the Respondent denied to the Guildwhat has been referredto as"the now nearlyuniversaluse of photocopiesin, businessaffairs."i1 Its refusal toallow the Guild, representatives to take copies with theconfidentialinformation blocked out demonstrates the in-sincerity of its position. The Respondent's insistence onimposinga hardship on the Guild makes excusable theGuild's failure to accept the invitation to send people tothe personnel office tositmakingextensive notes of thecontentsof the records.In situationswhere confidential-ity claims have been upheld, the reasonableness of theconcernfor secrecy was apparent.12" CommunicationsWorkers Local 1051 (American Telephone) Y. NLRB,644 F 2d 923, 929 (1st Cir. 1981), enfg. 250 NLRB 47 (1980).12 SeeDetroit Edison Co. v NLRB,440 U.S. 301'(1979) 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe pointis significant,for Cook's protestations of ne-cessity for the data lose some of their effectiveness inlight of her failure to"availherself of the opportunitygiven to her by Arnold to inspect the records; on Febru-ary 23, 1981, he advised her that the balance of the infor-mation sought was available for inspection.Because ag-gregate totalswere sought, the photocopying limitationwould not necessarily have created a severe problem.Even the availability of the records for investigation inconvenient form was not controverted:' an absenteerecord ismaintainedfor 'each employee by the personneldepartment ' in a three-ring looseleaf binder and therecords are available for inspection by both the employ-ee and the Guild. Both 'Cook and other officials of theGuild have availed themselves of these records on otheroccasions in the past. Furthermore a copy, of the list -ofemployees on the absentee control program is routinelyfurnished to, the Guild annually, when the list is made upin September of each year. Nancy Lambert, one of Re-spondent's record custodians, testified that anyone withaccess to the absentee records for all the employees forthe years 1977 through 1982 could determine the patternof absences simply by looking at the absentee sheet foreach employee for each of the 5 years., This does nothelp the Respondent, however, in view of the refusal topermit the gathering of statistical information, and it wasconceded that no copying of the absentee records waspermitted.In its brief the Respondent asserts that access to therecords having been offered, the burden was on theUnion to show the inadequacy of the offer. I find, thatthe Union has done precisely that by testimony, uncon-troverted, that it was permitted neither to make copiesnor to make statistical abstracts of the information' beingmade available. Under such limitations the informationwas not really made available. 13'Accordingly, I find that the Respondent violated Sec-tion 8(a)(1) and -(5) of the Act by refusing to make therequested information available under such circumstancesas to allow the Guild to make copies of information or tocollate and codify the results of-the examination. 14,At the hearing, the General Counsel moved to amendthe -complaint to allege violation of the -Act by reason ofthe Respondent's delay in furnishing the Guild with theinformation requested by it. To the extent that informa-1a InUnited Aircraft Corp.,192 NLRB 382, 389 (1971), modified onother grounds 543F.2d 422 (2d Cir. 1975), it was held that an employerfulfilled its obligation by making information available not necessarily inthe exact form or on the exacttimes requested,at a reasonable time, andin a reasonable placewithan opportunity to make copiesif sodesired. Inshort,there are limitationsto the burden which may be placed on theEmployer, but thereis nodoubtabout theUnion's right tomake copiesand to take down informationto codifythe results of the exammation ofthe records, without which rightthere is no point in examining them atall14 It is apparentfrom the testimony of bothsides and the manner inwhich'they approachedthe questionthat it was clearlyunderstood thatthe Guild wanted the total number of staffersand the number taking sickleave and the numberof days for the years 1979, 1980, and 1981 of unitmembers and nonunion members.The Guildmemorandumto Arnold,however, referred only to stafferswho are membersof the Guild. In hertestimony,however, Cooktestifiedthat whatwas askedfor was the totalnumber of staffersand thenumber taking sickleave for the year stated,withoutlimitation to unit members.Thereisnothingm the record to in-dicate that Arnold everunderstood the requestdifferentlytion has been furnished, but only after a protracteddelay, I find a ,separate violation of the Act.3. Independent contractors, freelancers, andstringersThe Guild requested "detailed information regardingthe names, contractual status and fees and all compensa-tion for anyone holding independent contractor, free-lance or stringer status with the New York Post in 1978,1979, 1980 and 1981." In response, the Respondent fur-nished a list of the names of individuals whose work ap-peared in the Post during a 2-month period. None of theother information was provided, though initially the Re-spondent agreed to provide the requested information for1980 and for the month of January 1981 exclusive of themonetary information.The stated objective of this request by the Guild wasthe preparation of the contract bargaining positions andpreparation for pending arbitrations. The issue of Re-spondent's use of independent contractors, freelancers,and stringers has been a source of dispute between theGuild and the Post since 1977. There can be little ques-tion that the Guild needs the information' requested inorder to determine the nature of the business relationshipbetween the Respondent and these people or entities. Tosupport its contention that the Respondent violated thecollective-bargaining agreement by assigning unit workto nonbargaining unit individuals, the Guild'must be ableto show that they would be deemed includable in theunit.The Guild is therefore entitled to the informationrequested with the exception of the 'amount of the indi-vidual compensation. _The Guild 'arguesthat the determination of which, ofthe nonunit individuals it would seek to assert jurisdic-tion over at an arbitration depends on their contractualstatus and the fees and compensation paid to them. It iscontended that these are the guidelines mandated by therationale employed in 'the decisions of earlier arbitrationsinvolving the columnist, Murray Kempton, and the car-toonists, Shain and Day. However, it has been held spe-cifically that only information respecting the aggregateamount paid, to independent contractors, freelancers, andstringers for editorial products is required to be disclosedand not the, individual personal financialarrangementsentered into between the publisher and the contributors.The amounts paid to individual nonunit writers are re-quired to be kept confidential out of concern for - theright to privacy of those persons who are not represent-ed by the Union.15 Furthermore, the arbitration awardsspecifically negate the relevance of the compensationpaid to the individual writers. The compensation figureswere not supplied at all in the Shain-Day arbitration andwere expressly stated to be insignificant, in and of them-selves, in the Kempton decision, where' they came intoplay only to prove another point. Both decisions professto be based on criteria used by the National Labor Rela-tions Board. In the Kempton arbitration decision, it wasstated:-15Press Democrat Publishing Co.,258 NLRB 1355 (1981). NEW YORK POST CORP.439The criteria used by the NLRB to determine if anemployment relationship exists are the degree ofcontrol and direction that the Employer has a rightto exercise over the objectiveof thework, to bedone andover,the meansby whichthat objective isaccomplished.The Shain and Day arbitration award was based en-tirely on the degree of direction and control exercised bythe Post overthe work ofthose two cartoonists. Theywere both held to be employees:Murray Kempton washeld not to be included in the collective-bargaining uniton the basis of considerations such as the lack of controlover the contents of his column or the manner in whichtheywere written, his freedom regarding hours andwork places(he had an office at the Post),and theuniqueness of the work he contracted to supply.The ar-bitrator specifically noted that method of payment is notthe basic criterion and that there is not necessarily a rela-tionship between the form of payment and status. InKempton's case the amount of compensation was consid-ered only to the extent that its size was deemed a meas-ure of his independence,insofar as it put him in a posi-tion to negotiate a sale of columns. The transaction wasin the nature of a business deal,,rather than a sale of histime measured by hours.Itwas only in respect to themanner in which the size of his salary reflected the basicnature of his dealingswith thePost that it was consid-ered.The number of dollars in itself was not consideredmeaningful.'6The arbitration awards and earlier rulings of the Boardthus make it clear that the amount of compensation paidto the individual contributors is not pertinent. The Postiscorrect in its contention that lack of information re-garding individual compensation does not at all affect theability of the Guild to process'the grievance.The Postwas therefore not required to furnish data respecting in-dividual compensation.However,allof the otherinfor-mation should have been provided.The list of individ-uals whose work appeared during a 2-month period wasa patent failure to'comply with'a legitimate request. Thefailure to do so violated Section 8(a)(1) and(5) of.=theAct.Respondent's counsel argues in the posthearing briefthat because the request'involves nonbargaining unitdata, the burden is on the Guild to show the specific usesto which the information would be put,it being contend-ed that theGuild had failed to do so by "mere assertion"that the information was sought to arbitrate certain cases.However, I find that this is a sufficiently specific reasonand was a proper basis for the informational request.1716 The arbitrator noted:The way a man is paid is not the basic criterion.We have alreadynoted that the NLRB uses control and direction rather than pay orfringe benefits as its criteria,reflecting a recognition that the form ofpayment bears no necessary relationship to the status....The evidence leaves no doubt that Kempton was selling columnsrather than hours of work and that his columns are so unique anddesirable-that he was compensated far above the ordinary. He hasreached a level where he must be deemed capable of making a busi-nessdeal to sell his product as a principal rather than his work as anemployee.ITBoeing Co.,182 NLRB 421(1970) (information sought in order toreach decision whether to proceed to arbitration).In addition,the Guild asserted that the, data would beused to determine which of, the nonunit individuals theGuildwouldseek to assert jurisdiction over at arbitra-tion:Thus two good reasons have been stated.4.Lerner-King-associatesThe Guild requested a list of all promotion jobs as-signed to Lerner-King Associates,an advertising firth,and to any other advertising firms since November 1979;the hours spent on each job as reflected,by the firm'sbilling statements,and the amounts billed to the Post; alist from January 1, 1977,to current date of all personnelin the creative services,department showing their jobclassifications,dates of_hire,and (if applicable)termina-tion.The Post made no, response to this demand, and in thisproceeding defends its failure-to do so on the basis of thealleged failure on the part of the Guild to advise the -Postof the precise use to which-the information would beput.However,,it is beyond question that, as the Guildcontends, a jurisdictional dispute had existed since 1980with respect to the entire matter of subcontracting. Theuse to which the information would be put was obviousfrom the nature of the information sought.The need' foritwas unmistakable if the Guild was -to make any com-parison between the work contracted out and the workperformed by the bargaining unit for the purpose-of de-termining if its jurisdiction was being eroded.An inquiryinto the amount of compensation being diverted fromunitmembers would be an essential part of such an in-vestigation,as would be the time data and the other in-formation requested.Intelligent assessment of the impactof subcontracting requires knowledge of the number ofmanhours of work performed by the outside contractor.Because a grievance is now pending for possible viola-tion - of article I, section 4 of the collective-bargainingagreement and, in addition,the information will be rele-vant in a forthcoming arbitration, it is plain that the datais, relevant to the policing of the contract and the ,per-formance of the Guild's duties under it.A showing that work is in fact being subcontractedout and that reasonable,basis exists for believing that thework of the bargaining unit is being thereby reducedadequately demonstrates a specific purpose in requestingthe information.The Guild's objective in requesting 'sup-porting data is self-evident18 and the Respondent's con-tention that the Post was never advised of the intendeduse of the information 'requested must be regarded asspecious.The Guild is not obligated to accept `the Re-spondent's assurances that its jurisdiction has not been in-vaded, but has the right to determine such matters foritself and, indeed, would be derelict in the performanceis Subcontracting information must be furnished when it will aid theGuildeither in negotiations or in discharging its responsibilities to theunit, as in this instance.ACF Industies,234 NLRB 1063(1978),enfd. inrelevant part596 F.2d 1344, 1353 (8th Cir. 1979). As to the current re-quirement for furnishing of such information when it is not unduly bur-densometo theRespondent,see the statement of thelater view of theBoard inSafewayStores,supra, fn. I 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof its duties if it failed to do so.19 It is entitled to_ suchinformationas it needs to ascertainwhether there havebeenbreaches of the contract.20 Thus, an adequateshowing hasbeen made that the data is potentially rele-vant to the policing of the contract and will help deter-mine the scopeof the work being subcontracted andcompensationdue bargaining unit members for work re-moved from their jurisdiction-all of this in aid of agrievance proceeding now .pending. It therefore must beprovided. The result' would not be different if no griev-ance were pending. 215. Stat-TabThe Guild commenced an arbitration proceedingagainst the Post for violation of its jurisdiction under ar-ticle I, section 4 of the collective-bargaining agreement.The Post had subcontracted keypunch and other dataprocessing-work to a company known as Stat-Tab. OnNovember 28, 1980, the Guild requested informationabout the terms and conditions of the Post (or NewsAmerica) contract with Stat-Tab and the volume ofwork performed by Stat-Tab pursuant to it. In addition,information was requested respecting Stat-Tab's employ-ees (without limitation to those involved in the Post'swork): name and address, date of hire, date of termina-tion, classification or job title, duties actually performed,the names of immediate and other supervisors, and datarelating to pay raises, starting pay, and changes in ratesof pay and fringe benefits, including vacation, holidays,sick leave, overtime, pension, and severance. The Guildalso inquired about work schedules, employee manuals,and job classifications and descriptions.As in the Lerner-King situation and the SSI situation(discussed below), the Guild asserted that it seeks to' de-leCf.Rockwell-Standard Corp.,166 NLRB 124, 131 (1967), enfd. 410F.2d 953 (6th Cir: 1969):Certainly,itwas not unreasonable for the Union to suspect thatmore work may have been transferred...than the Respondent ad-mitted,and the Union had the right to know if, and to what extent,its suspicion might have some foundation." InDoubarn Sheet Metal,234 NLRB 821, 824 (1979), it was noted that a union "need notacceptRespondent'sconclusionary statements"on theissueofwhether a single-employer relationship existed between the employerand the company to which it was subcontracting work.20NLRB v. Desigdcraft Jewel Industries,254 NLRB 791, 797 (1981),enfd.675 F.2d 493 (2d Cir.1982).21BoeingCo,182 NLRB 421, 426 (1970) Nothing contained in S, & WMotor Lines v. NLRB,621 F.2d 598 (4th Or. 1980), orAtlasMetal PartsCo., 252 NLRB 205 (1980), enfd. as modified 660 F.2d 304 (7th Cir.1981), relied on by the Respondent,impels a different conclusion underthe circumstances of the present case.S & W Motor Lines isconcernedwith a situation in which the court found that the union had asserted noreason why it needed the information demanded relative to'nonbargam-ing unit employees and had made no demonstration to the employer ofthe need to know,under circumstances involving deep suspicion as to thetrue purposes for which the union sought the information requested. Therequest was made at a time when a prior collective-bargaining agreementhad 'expired and negotiations for a new one were not proceeding well.The court found that the union was inquiring about"persons who werenot represented by the union and as to whom, absent special circum-stances, the union has no business inquiring"InAtlasMetal Partsthecourt rejectedwhat it characterized as a Board position that informationwas' presumptively relevant and prima facie required to be produced onthe'ground that information concerning subcontracting"is so intrinsic tothe employer and employee core relationship as to makeit presumptivelyrelevant in all cases."The Guild in the present case relies on no presump-tion but demonstrates the relevance and need for the informationterminewhetherwork previously performed by unitmembers has been subcontracted and, if so, whether suchsubcontractingis an ongoingjurisdictional violation, andthat the information is needed for arbitration and to de-termine which job levels have sustained the most injury.The Post has refused to comply with this request inany respect. The Post's argument is that it is not obligat-ed=to make disclosure because the burden of showing therelevance of the information requested is not met by theGuild's bare assertion that its jurisdiction has been invad-ed. Cases which I have already cited effectively disposedof this argument.The Post alsoassertedthat the information requestedisalready in the possession of the Guild, an argumentwhich is somewhat difficult to understand in view of thefact that the contracts are between Stat-Tab and the Postor News America and the Post disclaims knowledge ofmost of the information. The fact that the issue has beenbetween the' parties is documented in the memorandawhich have passed between them and was testified to byCook. Both parties appear to have tried to make arecord.In a memorandumtoArnold dated November 28,1980,Cook mentioned that the subcontracting of key-punch work to Stat-Tab had been discussedon numerousoccasions and in a formal grievance session on February5, 1980. In a memorandumto Arnold dated February 8,1980,Cook mentioned that "we touchedon this issuebriefly in the grievance meeting." On December 4, 1980,Arnold sent Cook a memorandum denying that he hadany record that the matter had ever been discussed at thegrievance meeting of February 5, 1980, or at any priormeeting.InBoeing Co.,182 NLRB 121 (1970), it was held thata union isentitled to information necessary to enable itintelligently to evaluate the grievances filed; providinginformation which advances the process of arbitration byenabling the Union to evaluate the merits of claims andprove those which are meritorious prevents overburden-ing of the arbitral system. It is the Union's responsibilityto administer the collective-bargainingagreement, detectinfractions of its terms, and intelligently counsel the em-ployees whom it represents. Its right to the informationwhich it needs to do so does not depend on the existenceof a pending formal grievance. The potential -value of theinformation is what is significant. Board policy favorsdisclosure of wage and related information even withoutapparent direct relationship to negotiationor administra-tionof the collective-bargaining agreement.22When22WhitinMachine Works,108 NLRB 1537, 1541 (1954), enfd. 217 F.2d593.(4th Cir. 1954),cert. denied 349 U.S. 905(1955).Where an employerhas obligated itself not to subcontract maintenance work when to do sowould have the effect of displacing maintenance employees and the unionhas causeto believe that the employerhas in fact subcontracted suchwork at a time when employees are being displaced from their jobs assurplus labor,the information sought isclearly relevantandreasonablynecessary.Boeing Co.,182 NLRB 421, 426 (1970). ThoughBoeingdid notdetermine the extent to which the Union may be justified in pursuing anexamination of the Respondent's apparent subcontracting activities, be-cause it was not necessary for the purposes of that case, it reiterated thegeneral rule that the information which a union may request is subject toa "discovery-type standard." NEW YORK POST CORP.441there are grounds for belief that Respondent is subcon-tractingwork while employees are being displaced assurplus labor,the issues are specific enough to justify therequest for information in order to determinewhetherthe Union should file grievance,and thereafterto permitit to evaluate intelligently the grievancesfiled and to at-tempt to resolve meritorious claims prior to arbitration.Securing the information will patently facilitate the in-quiry and therefore it must be supplied.Respondent's reliance onNLRB v. A. S. Abell Co., 624F.2d 506 (4th Cir.1980),ismisplaced inasmuch as thatcase merely holdsthatproof that the Union has misusedinformation previously furnished rebuts a presumption ofrelevance ofinformation requested with respect to mem-bers of the Union,requiring the Union thereafter to es-tablish the relevance of the information sought to theperformance of its duties as the employees'bargainingrepresentative.In the present case there is, on one hand,no credible evidence that any information furnished tothe Guildat any time has been misused and, on the otherhand,the Guild has clearly established the relevance ofthe information requested to its obligations and duties ascollective-bargaining representative.It is thus clearly en-titled to information respecting the terms and conditionsof the Post or News America contractwith Stat-Tab,and to the otherdata requested,except information re-garding "all Stat-Tab personnel,"as to which the Re-spondent introduced evidence that it does not have theinformation.The Guild presentedno evidence that thePost has or should have such information respectingStat-Tab's personnel.Unlike thesituation of User Serv-icesSystems,Inc., discussed hereinafter, which had per-sonnel directly on the premises,there is no evidence thatStat-Tab personnel worked on the Post premises; on thecontrary it appears that the work was done off the prem-isesat Stat-Tab. Underthe circumstances,therefore, theinformation respecting"all Stat-Tab personnel,"some ofwhom obviouslymay not be involvedat all with NewYorkPost work,is excessive.236.User Services Systems, Inc.User Services Systems, Inc. (USSI) was an in-housesubcontractorwhich supplied five computer operatorswho performed computer services at the premises of thePost at 210 South Street, New York City, under the su-pervision of a USSI operations manager named Barbells.They worked in space assigned to them by the Post.Arnold, in a memorandum to Cook dated December 5,1980, declared,-"Their Function is in relation to comput-er operations for News America and its subsidiariesbased in New York."On November 28, 1980, the Guild requested the fol-lowing information for all USSI personnel who hadworked at the Post up to that date: name and address,date of hire, date of termination, classification or jobtitle,duties actually performed, names of immediate and23The situation herein is notthe same asthat involved inDoubarnSheetMetal,243 NLRB 821 (1979), in which the union was held to beentitled to specific information which would help it to determine whetherthere existeda single-employer relationship between the employer and acompany to which work was being subcontracted.other supervisors, pay rate (current),startingspay ratesand changes in such rates, fringe benefits (including va-cations, sick leave, holidays, overtime pensions and sev-erance),work schedules and copies of employeemanualsor job classifications and descriptions. Also requestedwere the terms and conditions of the Post or NewsAmerica contract with USSI and the duration of suchagreement.The memorandum cited' previous requests forsuch information made over the preceding 2 years in-cluding specific formal requests on March 22 and 24,1978, January 11 and February 5, 1979, January 16 and21, 1980, and on November 25, 1980, the last-mentionedbeing an oral request by Joy Cook to Leonard Arnold.In response, Arnold advised Cook that six USSI em-ployeeswere working in the Post's premises, five ofwhom were computer operators and one of whom wasan operationsmanager;theywere supervised by thepresident of USSI and liaison between News Americaand USSI was the responsibility of Jeff Leist, an employ-ee of News America. The Post has not otherwise re-sponded to the Guild's request for information respectingthe transactions with USSI, except that in September1982 the Guild was furnished with a document whichthe Respondent contends is a copy of the contract be-tween the Post and USSI. The document is undated andunsignedand the Guild has questioned its authenticity.InApril 1981 the Guild commenced an arbitrationproceeding against the Post, which is still pending, onthe issue of whether the collective-bargaining agreementhad been violated by transfer to USSI of work previous-ly performed only by unit members.The General Counsel has contended that the informa-tion requested is needed by the Guild for the purposes ofthe arbitration.Unquestionably, the information is rele-vant to the issues therein and would either support theGuild's position or require that the Guild modify its posi-tion inthe light of the known facts. Whether a violationof article I, section 4 was committed by the Respondentby subcontracting work to the Guild can be determinedwith information relating to the terms of the subcontract-ing agreements,the description of the work being per-formed by USSI personnel, the job classifications of thepersonnel performing such work (which would relate tojob classifications of the Post's employees from whomthe work was removed), the wage rates, and the employ-ees'manuals.This data would enable the Guild to definethe scope of the unit work being performed by nonbar-gaining unitpersonnel and would to some extent suggestthe nature of an appropriate remedy.The Guild's requests for thenamesof the specificUSSI employees and the dates of their hire and termina-tion would not, however, seem to contribute to that ob-jective.Accordingly, I conclude that the Post has violatedSection 8(a)(5) by failing to furnish to the Guild, with re-spect to all USSI personnel who worked at the Post, pastor present, their classifications or job titles, a descriptionof the duties actually performed by them, their currentand past pay rates, the information requested concerningfringe benefits, their work schedules, the contents of themanuals or the job classifications and descriptions, and 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe terms and conditions (including duration) of the Postor News America contract with USSI. The Respondenthas not committed a violation by its failure,to furnish thenames and addresses of such personnel and their dates ofhire and termination because the request for such datarelated to all employees of USSI and was not limited, asit should have been, to those employed at the premises ofthe New York Post. Only that portion of the data wouldhave been relevant to the needs of the Guild.At the hearing, the General Counsel moved to amendthe complaint to allege violation of the Act by reason ofRespondent's failure, since December 5, 1980, to furnishthe Union with the information requested and by reason,of the fact that with respect to such information as it didfurnish Respondent "has delayed in furnishing such in-formation." The motion granted and I find a separateviolation by reason of the fact that, even to theminimalextent that information was furnished, and a questionablecopy of the contract between the Post and USSI provid-'ed, as described above, the delay in furnishing the samesince 1978 was unwarranted and constituted a refusal tobargain in violation of the Act.Some of the Respondent's counterarguments merit dis-cussion.Notwithstanding the Respondent's assertion that theinformation soughtby the Guildis not in its possession, Ifind that itis' iiifact available to the Respondent. The sit-uation herein is not comparable to the request by theGuild for information about the Stat-Tab employees. Theinformation about USSI which was requested, and isherein directed to be furnished, relates to functions beingperformed right on the Post's own premises. The Postobviously is able to finish the work schedules of theseUSSI' personnel who are walking in and out of the Postpremises every day utilizing building passes issued by thePost.The contract provisions by themselves containmuch of the information sought and the availability ofthe rest of it is easily ascertainable by a simple requestfrom the Post to USSI for that information. The burdenof proving the Post's ability to get the information is ^ noton the General Counsel; rather, the burden is on the Postto establish that this data, which would appear to bereadily available to it, is not in fact available. The Re-spondent made no serious effort to prove this.The defense that the Guild did not meet the burden ofshowing its specific need for information relating to non-unit- employees simply does not comport with the evi-deuce adduced at the hearing. An arbitration is pendingand pursuant to the Guild's duty of policing the: contractit attempted to obtain above-described information whichI have held to be relevant.The contention that the information is sought for apurpose wholly outside the scope of the Guild's bargain-ing relationship with the Post, to wit, for use in an orga-nizational drive, has merit only to - the extent that it iscontended that the intended use is altogether outside thescope of the Guild's functions as representative of theunit employees. I have, however, found that argumentdevoid of merit. Consequently, there is left only thequestionof whether the fact that the, information mayhave additionalusesbesides the uses to which the Guildwould put it as representative of the unit employee inany_ way affects the situation. Cool conceded that theGuild was seeking to contact USSI, personnel for pur-poses of a contemplated organizational drive. On Febru-ary 3, 1981, she had sent a letter to USSI addressed to itat the premisesof the Post, notifying it thata committeehad been formed to organize its employees working atthe Post. Nevertheless, the evidence does not support theRespondent's contention that the organization of USSIpersonnelwas the Guild's sole objectivein requestingthe information. I have found as a matter of fact that theinformation was needed by the Guild for purposes rele-vant to its obligations as representative of employees atthe Post. The happenstance that it might be- additionallyusefulin organizing USSI employees generally wouldnot destroy that relevance.Moreover, if the' objectivewere to bring into the Guild the USSI employees per-forming unit work, then the relevance would be beyondquestion. The possibility of dual use of information doesnot extinguish the Guild's right to it for an existing rele-vant purpose.It should be noted that the Post did not contend thatthe Guild, if given the information to which it was law-fully entitled,would abuse any confidenceand misusethe information, nor did it contend that any informationlawfully obtained by the Guild because it was entitled toitwould be used unlawfully' if. used in an organizationalcampaign. Unquestionably, such use would be lawful,even if not approved by the Respondent. Accordingly,to the extent that any of the information which the Postis required to turn over to the Union might have beenused for an organizational, campaign among USSI per-sonnel, that factor would not militate against, or affectthe obligation to turn over such information. The factthat the requested information may relate to the employ-ers and employees outside the representative bargainingunit, does not, by itself, negate its relevance.24The issue is the relevance of the information to theGuild's performance of its, duties, as bargaining represent-ative, even to the exclusion of consideration of its pur-pose in requesting the information.2 sCONCLUSIONS OF LAW1.The- New YorkPost Corporation,the Respondent,is an employer engaged in commerce within the meaningof Section2(6) and (7) of the Act.24NLRB v. Leonard B. Hebert, Jr. & Co.,259 NLRB 881 (1981), enfd.696 F.2d 1120 (5th Cir. 1983);AGC of California,242 NLRB 891 (1979),modified on other grounds 633 F.2d 766 (9th Cir. 1980), and cases previ-ously cited.Respondent citesNLRB v. A. S. AbellCo., 624 F.2d 506 (4th Cir.1980),in support of its position. See the discussion of this case in connec-tion withStat-Tab, supra. In that case the court found that the union hadnot established the relevance of information sought and that it wanted theinformationsolely foran illegal purpose(harassmentof employees). Inthe present case there is no fear of 'harassment, no proven history 'ofmisuse of information by the Guild, and-no demonstration that the fur-nishing of the information that I have directed to be furnished wouldpermitanyabuse by the Guild.asWhite Farm Equipment Co.,242 NLRB 1373 (1979), enfd. sub nom.ElectricalWorkers IUE v. NLRB,650 F.2d 334 (D.C. Cir. 1980);UticaObserver-Dispatch,111NLRB 58 (1955), enfd. 229 F.2d 575 (2d Cir.1956);AGC of California,supra. NEW YORK POST CORP.2.Newspaper Guild of New York, Local 3 of theNewspaper Guild, AFL-CIO is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.All employees in the Editorial,Business,Advertis-ing,Circulation, -Publication,MechanicalandMainte-nanceDepartments, excluding exempt employees andemployees already covered by a union contract otherthan that between the Respondent and the Guild, consti-tute a unit appropriate for purposes of collectivebargain-ing within the meaning of Section 9(b) of the Act.4.The Guild is the exclusive representative of all theemployees in the aforesaid unit for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.5.The Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act by delaying the delivery to theGuild for a period of approximately 1 year and 4 monthsa listof minority personnel by name, job classification,and history of promotional record as requested in amemorandum to the Respondent from the Guild datedFebruary 23, 1981, and by failing and refusing on requestto supply the following relevant information required bytheGuild in order -to perform its duties as bargainingrepresentative of the employees in the above describedunit:(a)' Information requested by the Guildin a memoran-dum dated February 23, 1981,consistingof a list of mi-nority personnel by name, job classification, and -historyof promotional record relating to nonunit employees (thelist that was furnished tardily having related only to unitemployees).(b) Information requested by the Guild on February23, 1981, consisting of the total number of staffers andthe number taking sick leave, and the number of days ofsick leave taken in the years 1977, 1979, and 1980 and,with respect to those years, a breakdown showing thenumber of occurrences of illness, the' average length ofabsences,the number of persons affected by and thenumber of days docked under the 'terms of article XI,section 1, paragraph 2 of the collective-bargaining agree-ment, the names of the individuals placed on the absenteecontrol program and their individualabsenteerecords.The Respondent also violated the Act in connection with443this request by its refusalto permitphotocopying of per-tinent records'and the making of statistical abstractstherefrom.- (c) Information requested by the Guild consisting ofthe names and contractual status of anyone holding inde-pendent contractor, freelance, or stringer status with theNew York Post in 1978, 1979, 1980, and 1981.(d)A list of all promotion jobs assigned to Lerner-King or any other advertising agency since November1979; the hours spent on each job as reflected by billingstatements and the amounts billed to the Post; a list fromJanuary 1, 1977, to the date of the request of all person-nel in the creative services department, showing their jobclassifications, dates of hire, and, if applicable, dates oftermination.(e) Information requested by the Guild on November28, 1980, consisting of the terms and conditions of thecontract under which work was being performed for thePost by Stat-Tab, and the volume of work performed byStat-Tab pursuant to the contract.(f) Information requested by the Guild on November28, 1980, consisting of the terms and conditions of itscontract with, and the following data concerning all per-sonnel of, User Services Systems, Inc., past or presentwho worked on the premises, of the New York Post:their classifications or job titles, a description of theduties performed by them, their current and past payrates and fringe benefits, work schedules, and contents ofmanuals or job classifications or descriptions.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning; of Sec-tion 2(6) and (7) of the Act.7.The Respondent did not violate the Act by failingor refusing to furnish any of the other information re-quested by the Guild as hereinabove set forth.THE REMEDYHaving found that the Respondent has engaged in andisengaging in certain unfair labor,practices affectingcommerce,I shall recommendthatitcease and desisttherefrom and take certain affirmative action in order toeffectuate the purposesof the Act.[Recommended Order omitted from publication.]